department of the treasury internal_revenue_service washington d c jan number release date cc dom fs it a tl-n-3569-99 uilc internal_revenue_service national_office field_service_advice memorandum for james w clark district_counsel cc wr pnw sea from subject deborah a butler assistant chief_counsel field service cc dom fs inquiry concerning whether certain adjustments constitute changes in method_of_accounting this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer regulatory authority year year year year acquisition year date issue sec_1 whether the proposed adjustments constitute changes in taxpayer’s methods_of_accounting whether issuing a statutory_notice_of_deficiency for year that does not contain adjustments under sec_481 forecloses the service from making sec_481 adjustments in year whether examination is permitted to issue a summons to taxpayer requesting information from closed tax years for the purpose of determining adjustments under sec_481 conclusion sec_1 on the facts presented we recommend that exam consider revoking taxpayer’s conformity_election in the earliest open_year under examination in accordance with sec_1_166-2 any such revocation must be handled as a cut- off method with no attendant adjustment under sec_481 with respect to loan amounts previously charged off for book purposes the issue of taxpayer’s proper accrual of interest_income while related would constitute a separate item for adjustment we conclude that the change to taxpayer’s treatment of this interest_income constitutes a change in accounting_method subject_to an adjustment under sec_481 if necessary with respect to the proposed adjustments to taxpayer’s treatment of core_deposits we have determined that we are not in possession of sufficient facts concerning the proposed adjustments to opine on whether they constitute changes in taxpayer’s accounting_method to the extent the proposed adjustments constitute changes in taxpayer’s methods_of_accounting the related adjustments under sec_481 if any would have to be made in the year_of_change accordingly if the service changes taxpayer’s methods_of_accounting in year it must make related sec_481 adjustments in that year not in year examination may issue a summons to taxpayer requesting information from closed tax years for the purpose of determining adjustments under sec_481 so long as the issue of making adjustments under sec_481 remains unresolved a summons which is issued for a proper_purpose and which seeks relevant information that the service does not currently possess is enforceable if the service complies with all administrative steps required by the code facts we rely on the facts set forth in your memorandum we understand the facts of this case are not fully developed and that certain key facts are in dispute if it is determined that the facts of this case differ substantially from the facts stated in your memorandum you may wish to consider submitting a new request for advice for consideration taxpayer is an accrual basis taxpayer engaged in the business of banking taxpayer is supervised for regulatory purposes by regulatory authority prior to year taxpayer wrote off its bad_debts using the specific charge off method in year taxpayer requested and received permission to change its method_of_accounting for bad_debts to the conformity_election method provided in sec_1_166-2 under this method the debts of a qualifying bank are conclusively presumed to have become worthless or worthless in part if the charge off results from a specific order of the bank’s supervisory authority or corresponds to the bank’s classification of the debt in whole or in part as a loss asset in order to implement the use of the conformity_election method taxpayer established internal procedures to quality grade its loans pursuant to taxpayer’s internal procedures and regulatory authority guidelines taxpayer used the following four quality grades to classify its commercial loans qg-4 loans with more than average risk qg-5 below average loans containing actual credit weakness of a continuing well-defined nature that jeopardizes liquidation of the debt qg-6 clearly unsatisfactory loans with a high likelihood of loss qg-7 uncollectible loans taxpayer’s grading system is in conformity with the requirements of regulatory authority and taxpayer has received determination letters expressly confirming its classification method taxpayer’s internal procedures require its lending officers to the incoming request for advice states that qg-4 loans correspond to other loans especially mentioned qg-5 loans correspond to substandard loans qg-6 loans correspond to doubtful loans and qg-7 loans correspond to loss loans under the regulatory standards of regulatory authority however the basis for this statement is unclear reclassify the quality grade of any loan to qg-7 prior to charging the loan off as a bad_debt according to your memorandum the adjustments in year and year are based on the position that in addition to charging off as loss assets loans classified as qg-7 taxpayer has charged off all loans classified under qg-5 and qg-6 we understand that taxpayer has claimed bad_debt deductions for its qg-5 and qg-6 loans consistently since it made the conformity_election in year in addition we understand that consistent with the position that the category qg-5 and qg-6 loans are uncollectible taxpayer does not accrue interest on the loans after they are charged off taxpayer disagrees with these determinations and argues that it is only charging off loans classified as qg-7 and certain loans that become uncollectible between the time they are graded and the end of the taxable_year for purposes of this advice we are assuming that the facts will sustain exam’s determination that taxpayer is accelerating its bad_debt deduction on qg-5 and qg-6 loans the service has determined that only qg-7 loans should be currently charged off as bad_debts under the conformity_election method consequently exam proposes to adjust taxpayer’s income in year and year by disallowing the bad_debt deductions attributable to qg-5 and qg-6 loans in addition exam proposes to it is unclear whether under its internal procedures taxpayer must first classify a portion as opposed to the entire amount of a loan as qg-7 loss before charging that portion off for book purposes we assume for purposes of our discussion that reclassification is required under taxpayer’s procedures for book purposes and that it applies to any amount of the loan that is to be charged off thus if a loan is partially worthless that portion of the loan is to be reclassified as qg-7 prior to taking a charge off for that portion as a general matter it may be appropriate for taxpayer to cease accruing interest on loans charged-off as wholly worthless on its books although the oid provisions may specifically override this general_rule in some situations we understand that the adjustments concern only taxpayer’s commercial loans we are unsure whether this is due to the scope of the examination there being no question with respect to taxpayer’s application of the conformity_election to other covered loans or taxpayer having no other loans covered by the conformity_election we note however that the conformity_election applies to any loan that is subject_to a regulatory loss classification standard see sec_1 d ii b which provides that the conformity_election method will apply to any increase taxpayer’s income for year and year by the amount of interest_income from the qg-5 and qg-6 loans that taxpayer failed to accrue examination also proposes to make adjustments under sec_481 on both issues for year through year inclusive in connection with the proposed adjustments under sec_481 examination has issued information document requests to taxpayer for the period from year through year inclusive thus far taxpayer has refused to provide information on closed years in the acquisition year taxpayer acquired the deposits of another bank taxpayer allocated a portion of the purchase_price to a core_deposits intangible taxpayer has claimed amortization deductions since the acquisition year it is our understanding that examination is considering whether to make adjustments to the claimed amortization amounts the basis for such adjustments is not entirely clear however your memorandum indicates that examination believes taxpayer may have improperly inflated the amount of core_deposits subject_to amortization and may have amortized the core_deposits at too high a rate you have asked whether such adjustments would constitute changes to taxpayer’s methods_of_accounting for purposes of adjustments under sec_481 as with the bad_debt and interest_income adjustments examination has issued information document requests to taxpayer related to the amortization of core_deposits for the period from the acquisition year through year inclusive taxpayer has refused to provide any of the requested information on closed years the statute of limitation on year expires on date law and analysis issue sec_446 provides generally that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books the term method_of_accounting includes not only the taxpayer's overall_method_of_accounting but also the accounting treatment of any item sec_1_446-1 although a method_of_accounting may exist debt held by the bank that is subject_to regulatory loss classification standards see also sec_1_166-2 which provides that for loans not subject_to regulatory loss classification standards or loans that have been totally charged off prior to the year_of_change bad_debt deductions are determined under the general rules of sec_166 without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established without such consistent treatment sec_1 e ii a for these purposes a consistent but erroneous treatment of a material_item constitutes a method_of_accounting see 93_tc_500 and the cases cited therein a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in the overall plan a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 a change in method_of_accounting does not include the correction of a mathematical or posting error adjustments to items of income_or_deduction which do not involve the proper time for the inclusion of income or the taking of deductions an adjustment to the addition to a reserve for bad_debts an adjustment to the useful_life of a depreciable asset or a change in treatment resulting from a change in underlying facts sec_1 e ii b sec_481 provides that if a taxpayer's taxable_income is computed under a different method_of_accounting from the method used in the preceding_taxable_year there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in accounting_method in order to prevent amounts from being duplicated or omitted sec_481 adjustments are only implicated when there has been a change in method_of_accounting 47_tc_391 acq c b xxiii aff'd 407_f2d_210 9th cir sec_481 limits adjustments to those which are determined to be necessary solely by reason of the change in accounting_method in order to prevent amounts from being duplicated or omitted where a taxpayer’s method_of_accounting has been changed a sec_481 adjustment is mandatory if needed to prevent amounts from being duplicated or omitted sec_1_481-1 provides that the term adjustments as used in sec_481 has reference to the net amount of the adjustments required by sec_481 and sec_1_481-1 in the case of an overall change in method_of_accounting such as from the cash_receipts_and_disbursements_method to an accrual_method the term net amount of the adjustments means the consolidation of adjustments arising with respect to balances in various accounts in the case of a change in the treatment of a single material_item the amount of the adjustment is determined with reference only to the net dollar balances in that particular account bad_debt deductions sec_166 provides for a deduction for any debt which becomes worthless in whole or in part within a taxable_year sec_166 provides that for purposes of sec_166 the basis for determining the amount of the deduction for any bad_debt shall be the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property sec_1_166-2 provides guidance on the appropriate evidence for establishing a debt as worthless in whole or in part sec_1_166-2 provides special rules for certain financial institutions such as taxpayer sec_1_166-2 provides that worthlessness is presumed to occur in the year in which the taxpayer charges off a debt in obedience to the specific order of its regulatory authority or pursuant to established policies of that regulatory authority provided the taxpayer subsequently receives a written confirmation that such an order would have been issued had the regulatory audit occurred on the date of the charge off sec_1_166-2 provides that a qualifying bank5 that is subject_to the supervision of federal authorities or the supervision of state authorities maintaining substantially equivalent standards may elect to use a method_of_accounting that establishes a conclusive_presumption of worthlessness for debts the conformity_election the conformity_election was made available beginning in sec_1_166-2 provides that under the conformity_election debts charged off in whole or in part for regulatory purposes during a taxable_year are conclusively presumed to have become worthless or worthless in part during the year for tax purposes but only if the charge-off results from a specific order or the bank’s supervisory authority or corresponds to the bank’s classification of the debt in whole or in part as a loss asset to be eligible to make this election a bank must meet all of the requirements of sec_1_166-2 sec_1_166-2 essentially provides that the bank’s supervisory authority must have made an express determination that the bank maintains and applies loan loss classification standards that are consistent with the regulatory standards of the supervising authority sec_1_166-2 provides that a bad_debt deduction for a debt that is subject_to regulatory loss classification standards is allowed for a taxable_year only to the extent that the debt is conclusively presumed to have become worthless under paragraph d ii a during the year sec_1_166-2 provides that a debt is classified as a loss asset if the bank assigns the debt to a class that corresponds to a loss asset classification under the standards set forth in the uniform agreement on the classification of assets and securities held by banks or on similar guidance issued by the office of the comptroller of the currency the federal deposit insurance corporation the board_of governors of the federal reserve or the farm credit administration or for institutions under the supervision of the office of thrift supervision cfr b sec_1_166-2 provides that a conformity_election is to be made on a bank-by-bank basis and constitutes either the adoption or a change in method_of_accounting sec_1_166-2 provides that a change in method_of_accounting resulting from a conformity_election does not require or permit an adjustment under sec_481 thus the regulation provides for the adoption of the conformity_election on a cut off basis sec_1_166-2 provides that a conformity_election may be revoked by the commissioner as of the beginning of any taxable_year for which a bank fails to follow the method_of_accounting prescribed by the regulations in addition the commissioner may revoke an election as of the beginning of any taxable_year for which the commissioner determines that a bank has taken charge offs and deductions that under all facts and circumstances existing at the time were substantially in excess of those warranted by the exercise of reasonable business judgment in applying the regulatory standards of the bank’s supervisory authority sec_1_166-2 provides that revocation of the conformity_election constitutes a change in method_of_accounting sec_1_166-2 provides that a change in method_of_accounting resulting from the revocation of a conformity_election does not require or permit an adjustment under sec_481 thus a conformity_election is also revoked on a cut off basis under this cut-off approach there is no change in the adjusted_basis of the bank’s existing debts as a result of the change in method_of_accounting and the bad_debt deductions in the year_of_change and thereafter with respect to all debts held by the bank whether in existence at the beginning of the year_of_change or subsequently originated or acquired are determined under the new method_of_accounting we understand that exam is not questioning taxpayer’s eligibility in year to make an election under sec_1_166-2 rather we understand that exam is questioning taxpayer’s inclusion of categories qg-5 and qg-6 loans as loss assets under these provisions accordingly we assume that taxpayer was eligible to make a conformity_election and in fact made a valid conformity_election in year based on the facts provided we conclude that qg-5 and qg-6 category loans do not qualify for the conclusive_presumption under sec_1_166-2 as these categories do not appear to correspond to a loss asset classification under the applicable regulatory standards see sec_1_166-2 however if taxpayer has other information to substantiate that some or all of the qg-5 and qg-6 category loans do in fact correspond to a loss asset classification under the applicable guidelines of regulatory authority our conclusion might be different sec_1_166-2 contemplates that the commissioner may revoke a taxpayer’s conformity_election if it appears that a bank has taken charge-offs and deductions that under all facts and circumstances existing at the time were substantially in excess of those warranted by the exercise of reasonable business judgment in applying the regulatory standards of the bank’s supervisory authority as defined in paragraph d iii d thus if exam determines that taxpayer’s bad_debt deductions are substantially in excess of those warranted by the exercise of reasonable business judgment in applying the regulatory standards exam should consider revoking taxpayer’s conformity_election we also recommend that exam consider revoking taxpayer’s election if bank is taking deductions for bad_debts with respect to loans that are subject_to regulatory loss classification standards for loans that have not been classified as loss assets and charged off for regulatory purposes in the same tax_year in this circumstance taxpayer is not in compliance with sec_1_166-2 in any event we note that such debts would not be entitled to a conclusive_presumption of we have no information that would lead us to conclude that taxpayer’s classification system was administered other than as described therefore we need not resolve this issue now worthlessness under the conformity method see sec_1 d ii a exam’s consideration of revocation is the sole remedy to a bank’s intentional improper use of the conformity method see sec_1_166-2 this remedy is required by sec_1_166-2 which sets forth the procedures for adoption use and revocation of the conformity_election in some circumstances such as when a bank has inadvertently treated a very small number of loans as loss assets that in fact were not classified and charged off that way it may be appropriate to consider making a correction with respect to the conformity method_of_accounting however when it appears that a bank has systematically deducted whole categories of loans that were not classified as loss assets as in this case that is the circumstance contemplated by sec_1 d iv d if exam determines that taxpayer’s conformity_election should be revoked the required method change is accomplished on a cut-off basis as of the first day of the year_of_change that is there is no adjustment under sec_481 and taxpayer’s basis in its existing loans is unchanged see sec_1 d iv b once taxpayer’s election is revoked taxpayer may make a new election under sec_1_166-2 only upon receipt of the advance consent of the commissioner sec_1_166-2 and sec_1 d iii c accrual of interest_income taxpayer uses an accrual_method of accounting but does not accrue interest on loans that have been charged off as loss assets based on the position that taxpayer is prematurely charging off qg-5 and qg-6 loans exam maintains that taxpayer is improperly failing to accrue the related interest_income if taxpayer is taking deductions for bad_debts that are not entitled to a conclusive_presumption of worthlessness under the regulation taxpayer must establish its entitlement to a deduction for the amount of those debts under the general rules of sec_166 this may result in an adjustment to the amount of taxpayer’s claimed deductions for bad_debt losses in year and year but because such items are outside of the scope of the conclusive_presumption under the conformity method it would not require a change in taxpayer’s conformity method_of_accounting in those years whether such adjustments would rise to the level of a change in accounting_method and trigger a correlating adjustment under sec_481 would depend on the nature of the specific adjustments as a general matter the determination of the proper accrual of interest on nonperforming loans should be considered separately from the issue of whether taxpayer is entitled to a bad_debt deduction with respect to a debt_instrument or whether taxpayer is entitled to a conclusive_presumption of correctness under the conformity method taxpayer’s failure to accrue the interest_income involves the treatment of a material_item because it involves the proper timing for the inclusion of the interest in income 97_tc_120 thus a change to taxpayer’s treatment of the interest_income earned on qg-5 and qg-6 loans would constitute a change in taxpayer’s method_of_accounting because it involves a change in the treatment of a material_item see cordes fin corp v commissioner tcmemo_1997_162 aff’d ustc cch big_number 10th cir a sec_481 adjustment would be applicable to an adjustment of this nature however whether taxpayer is required to accrue interest on a nonperforming_loan may differ depending on whether the debt to which the interest relates is subject_to the original_issue_discount oid rules of the code therefore we will discuss this issue separately in the context of oid and non-oid debt a non-oid debt taxpayer as an accrual_method taxpayer is generally required to include income when all events have occurred to fix its right to receive such income and the amount of that income can be determined with reasonable accuracy see sec_1_451-1 under sec_1_451-1 taxpayer is generally required to include interest in income as it is economically earned over the term of the debt_instrument regardless of when taxpayer actually receives it see sec_1_446-2 revrul_83_84 1983_1_cb_97 an exception to this general rules exists however if the income item is uncollectible when the right to the receipt of that income becomes fixed 404_f2d_764 6th cir 31_bta_730 acq xiv-2 c b aff’d 81_f2d_309 4th cir as interest_income accrues over the term for both oid and non-oid instruments we assume that all preconditions fixing taxpayer’s right to the income at issue have occurred and that the only issue is whether taxpayer’s classification of the relevant debt as nonperforming for regulatory purposes is a sufficient basis to preclude the accrual of interest or recognition of oid in income by taxpayer for federal_income_tax purposes in addition we assume that taxpayer’s classification of a loan as nonperforming is based on the applicable standards of regulatory authority of a debt_instrument the test of collectibility is applied to each accrual at the time that the right to that interest accrual otherwise becomes fixed revrul_80_361 1980_2_cb_164 thus taxpayer is required to include interest in income that accrues or has become fixed prior to the point in time that the interest is determined to be uncollectible interest_income that is properly accrued in income by taxpayer but which subsequently becomes uncollectible may be charged off in accordance with applicable regulatory procedures and a bad_debt deduction claimed see 292_us_182 thus as a general matter taxpayer is required to accrue interest on its nonperforming loans until the point in time when it can establish that the interest_income is uncollectible b oid debt sec_1271 through of the code provide the general statutory framework for the treatment of debt instruments that have oid sec_1272 generally requires the current recognition of oid in income see sec_1272 although there are a number of specific exceptions to this general_rule a payment on an oid instrument is not considered contingent merely because of the possibility of impairment by insolvency default or similar circumstances sec_1_1275-4 consequently for oid instruments there is no comparable exception from current accrual for oid as exists for interest on non-oid instruments held by an accrual basis taxpayer oid instruments often provide for stated_interest generally qualified_stated_interest as defined in sec_1_1273-1 is accrued by an accrual basis taxpayer in accordance with the rules under section dollar_figure see sec_1_1273-1 and sec_1_446-2 otherwise the recognition of interest on an oid instrument is controlled by the oid provisions of the code and regulations as a general matter interest that has not been accrued for regulatory purposes is outside the scope of the conformity method under sec_1 d therefore the general rules of sec_166 would apply see sec_1_166-2 moreover because the facts of this case are different revrul_81_18 1981_1_cb_295 is not controlling with respect to the accrual of interest by taxpayer one exception to this rule occurs when an election is made under sec_1_1272-3 to treat all interest on a debt_instrument as oid the rationale for the potentially disparate result in treatment with respect to qualified_stated_interest and oid on a single debt_instrument is grounded in the difference in their nature the oid regime treats oid as interest that is paid_by the issuer to the holder and then re-lent by the holder to the issuer thus oid unlike qualified_stated_interest or interest on non-oid debt is included in income regardless of when paid and this accrual of oid by a holder causes the holder’s basis in the oid debt_instrument to increase in an amount equivalent to the deemed extension of credit by the holder to the issuer of the instrument see sec_1272 and sec_1272 see also h_r rep no part 98th cong 2d sess accordingly if taxpayer’s nonperforming loans include oid instruments whether taxpayer may properly cease to accrue oid must be determined under the appropriate oid rules of sec_1271 through and the regulations thereunder this determination must be made separately by exam with respect to the accrual of oid even for those oid instruments as to which exam concludes that taxpayer properly stopped accruing qualified_stated_interest amortization of core_deposits sec_167 provides for a depreciation deduction in a reasonable amount to account for the exhaustion wear_and_tear or obsolescence of property used in a trade_or_business or held_for_the_production_of_income sec_1_167_a_-3 provides that if an intangible asset is known from experience or other factors to be of use in the business or in the production_of_income for only a limited period the length of which can be estimated with reasonable accuracy such an intangible asset may be the subject of a depreciation allowance sec_1_167_a_-5 provides that in the case of the acquisition of a combination of depreciable and nondepreciable_property for a lump sum the basis for depreciation cannot exceed an amount which bears the same proportion to the lump sum as the value of the depreciable_property at the time of acquisition bears to the value of the entire property at that time sec_1_167_e_-1 provides that with the exception of certain changes not relevant to this case any change in the method of computing the depreciation allowances with respect to a particular account is a change in method_of_accounting and such a change will be permitted only with the consent of the commissioner it is our understanding that exam does not dispute that taxpayer acquired amortizable core_deposits when it acquired the deposits of another bank in the acquisition year see 507_us_546 an intangible asset can be depreciated if it can be shown to have a value which diminishes over its useful_life 984_f2d_383 10th cir a bank’s core_deposits are amortizable and first chicago corp v commissioner tcmemo_1994_300 deposits are amortizable core_deposits when the deposit is shown to be insensitive to market rate fluctuations and in valuing said core_deposits the cost savings method is the reliable measure however you have indicated there may be a dispute as to the value of the core_deposits and as to the amortization rate you have asked whether adjustments to the value of the core_deposits or to the amortization rate would constitute changes in method_of_accounting for purposes of justifying related adjustments under sec_481 in analyzing change in method issues it is useful to inquire whether there is a permanent difference in income through the inclusion of an item in income or the taking of a deduction by using one accounting practice rather than another see eg 78_tc_705 when there is a permanent difference the practice generally does not qualify as an accounting_method for purposes of sec_446 and sec_481 thus an adjustment to correct the taxpayer’s characterization of personal expenses as business_expenses is not a change in method_of_accounting because it does not involve the proper time for taking a deduction by contrast if the practice does not permanently affect the taxpayer’s lifetime income but instead changes the tax_year in which taxable_income is reported timing is implicated and the practice generally qualifies as a method_of_accounting 743_f2d_781 11th cir characterization of an item can constitute a method_of_accounting if it has the effect of shifting income or deductions from one period to another revproc_97_27 1997_21_irb_10 sec_2 obviously the determination of whether an adjustment constitutes a change in method_of_accounting depends on the nature of the adjustment and the specific facts surrounding the taxpayer’s practices in this case we have been provided no background information on the basis of the proposed_adjustment to the value of the core_deposits thus we cannot tell whether exam proposes the adjustment because the valuation method used by taxpayer was imprecise or because taxpayer has incorrectly identified amortizable assets moreover it is unclear how taxpayer arrived at its value for the core_deposits under these circumstances we do not believe we have sufficient facts to say whether exam’s proposed_adjustment to the value of core_deposits would constitute a change in method_of_accounting accordingly we offer no opinion on this issue with respect to an adjustment to change the rate at which taxpayer amortizes the core_deposits we note that as a general matter a change in rate would affect the computation of the amortization deduction under sec_1_167_e_-1 any change in the method of computing depreciation allowances is a change in method_of_accounting see 77_tc_349 acq 1989_2_cb_1 however similarly to the valuation issue we do not believe we are in possession of sufficient facts regarding the basis for the determination that a change in amortization rate is warranted to conclude that the adjustment in this case would constitute a change in method_of_accounting issue sec_481 prescribes rules for computing taxable_income in cases where the taxable_income of the taxpayer is computed under a different method_of_accounting from that under which the taxable_income was previously computed sec_1_481-1 provides that in computing taxable_income for the taxable_year of the change there shall be taken into account those adjustments which are determined to be necessary solely by reason of such change in order to prevent amounts from being duplicated or omitted the year_of_the_change is defined as the taxable_year for which the taxable_income of the taxpayer is computed under a method_of_accounting different from that used for the preceding_taxable_year we agree with your conclusion that when the service changes a taxpayer’s method_of_accounting subject_to any express waivers of authority any sec_481 adjustment deemed to be necessary is mandatory in the year_of_change sec_481 thus adjustments under sec_481 are only permissible in the year_of_the_change in the instant case assuming the adjustments which constitute changes in taxpayer’s accounting methods are made in year year would be the year_of_the_change accordingly it would not be permissible for the service to make sec_481 adjustments in year that relate to changes in taxpayer’s methods_of_accounting made in year issue sec_481 was enacted to allow in the year a taxpayer’s method_of_accounting changes an adjustment of the amount that was improperly reported whether that amount relates to gross_income or deductions sec_481 is designed to prevent a distortion of taxable_income and a windfall to the taxpayer stemming from a change in accounting_method at a time when the statute_of_limitations bars the reopening of the taxpayer’s returns for earlier years 138_f3d_1286 9th cir there is no necessary conflict between sec_481 and the statute_of_limitations because the statute_of_limitations is directed against stale claims in the case of an adjustment under sec_481 however the commissioner has no claim against the taxpayer for amounts which the taxpayer should have reported in prior years rather the taxpayer through use of its improper method_of_accounting has impliedly promised to report the income at a later date 415_f2d_1341 7th cir thus the claim arises in the year_of_the_change in method when deferred income or accelerated deductions must be taken into account see 343_f2d_568 5th cir the service is considering whether certain changes made to taxpayer’s practices constitute changes in accounting methods within the meaning of the regulations under sec_446 if so sec_481 authorizes the service to make adjustments in the year_of_change to prevent amounts from being duplicated or omitted the service contemplates making adjustments in year and year which remain open under the statute_of_limitations with respect to the interest issue the service needs information from which to determine whether the change in method resulted in amounts being duplicated or omitted with respect to the core_deposits issue the service needs information to identify the assets subject_to amortization in addition if it is determined that this adjustment constitutes a change in method_of_accounting the service will need information to determine whether amounts have been duplicated or omitted it is necessary to obtain information about closed years to determine whether adjustments should be made to year and year in the context of these facts you have asked whether the service can properly summon information concerning taxpayer’s closed years we conclude it can based on the supreme court’s holding in 379_us_48 in that case the court clearly established that it would not inquire into the service’s decision to issue a summons pursuant to a fraud investigation of a closed taxable_year in powell the court set forth four requirements needed for a valid summons the summons must be issued for a proper_purpose ie a legitimate exercise of the service’s investigatory authority the summons must seek information that may be relevant to the investigation the service must not be in current possession of the summoned information and in issuing the summons the service must have complied with all administrative steps required by the code 379_us_48 as applied to the facts of this case the service may properly summon information relevant to the determination of whether taxpayer properly reported income on the returns under examination thus a summons which seeks information from closed years to determine whether interest_income was reported or to identify core_deposits will clearly seek information that may be relevant to the resolution of the issues being examined in year and year in addition although it may not be clear whether certain other adjustments constitute changes of accounting methods so long as the issue remains unresolved the service may summon information that may be relevant to resolving the matter even information from closed years under these circumstances the service’s purpose for summoning the information would be proper as of the date it issues and serves the summons see 409_us_322 n the court evaluates the rights and obligations of the parties on the date the summons is served case development hazards and other considerations it is clear that there are major gaps in our understanding of the basic facts surrounding taxpayer’s practices in this case in addition the issue of the amortization of core_deposits largely rests on a factual determination of the value of the core_deposits which at present appears to be completely unsupported we believe significant additional factual development will be necessary to sustain the proposed adjustments or alternatively to determine whether any adjustments are warranted the authority on this issue is not entirely consistent or clear we are concerned particularly with respect to the adjustment to accrued interest_income that if the conformity_election is revoked a court could conclude that we have changed taxpayer’s overall_method_of_accounting for bad_debts under these circumstances the court might also conclude that rather than being a separate_accounting method subject_to an adjustment under sec_481 taxpayer’s treatment of interest_income from qg-5 and qg-6 loans is merely an offshoot of its application of the conformity_election thus the court could consider the change to the interest account to be part of the sec_481 adjustment relating to the change in taxpayer’s method_of_accounting for bad_debts viewed in this light because the revocation of the conformity_election is treated as a cut off method the adjustment to interest might be foreclosed in closed years in addition we acknowledge that the line between a change_of_accounting_method and a change in underlying facts or a correction_of_an_error is often hazy in 535_f2d_14 ct_cl the court considered a taxpayer’s change in method to be the correction_of_an_error in gimbel the taxpayer operated department stores it elected to use the installment_method of reporting income from installment_sales however consistent with an existing policy of the service under which sales on revolving_credit_plans did not qualify for installment reporting the taxpayer did not report income from sales on revolving_credit_plans on the installment_method after the service changed this policy the taxpayer attempted to correct its reporting for income from sales on revolving_credit_plans via timely filed refund claims the service argued the taxpayer was attempting to change its accounting_method for reporting sales on revolving_credit_plans without permission the service argued that the taxpayer had elected the installment_method but only for certain_sales the court disagreed finding that after a taxpayer elected the installment_method the applicable regulations required_installment reporting on all eligible sales according to the court the taxpayer’s failure to report some of the sales in conformity with the election of the installment_method amounted to an error which could be corrected in an amended_return or refund claim more recently in 151_f3d_876 8th cir the service made an unsuccessful argument that the taxpayer’s refund claim constituted an impermissible change in the taxpayer’s accounting_method for certain contract losses in northern states the taxpayer had entered into unprofitable take or pay contracts in order to mitigate losses the taxpayer began to sell or assign to third parties various amounts of separate work units it was bound to purchase under the contracts the taxpayer’s tax department was unaware of these sales when the taxpayer’s returns for and were prepared consequently the amount of the contract losses was capitalized instead of being deducted in the year the separate work units were disposed of in the taxpayer’s tax department became aware of the sale of the separate work units and filed refund claims for and the two years that remained open the court agreed with the taxpayer that the claims for refund did not constitute a change in method_of_accounting within the meaning of sec_446 the court viewed the change as a correction of a posting error the court was persuaded by the fact that the taxpayer was seeking to treat the contract losses in the same manner that it had consistently treated similar types of losses we believe the facts of the instant case can be distinguished from gimbel bros and northern states because there is no evidence that taxpayer’s methods are the result of inadvertence or that the changes contemplated by exam are being made to correct the mistaken application of an accounting_method moreover we note that the service does not follow gimbel bros see revrul_90_38 1990_1_cb_57 nevertheless we bring these cases to your attention because they underline certain hazards inherent in arguing that the requirement to accrue the interest_income from qg-5 and qg-6 loans is a change in method_of_accounting cases such as gimbel bros and northern states could be used to support a finding that the adjustment proposed by the service to taxpayer’s interest_income is not a change in the method_of_accounting but rather is a correction to taxpayer’s improper application of an accrual_method with respect to the core_deposits issue particularly the determination of what assets are properly included in the core_deposits intangible courts have been unreceptive to arguments made by the service that a change in the taxpayer’s characterization of an item constitutes a change in method_of_accounting even when the characteriztion has the effect of implicating different tax treatment 45_tc_489 in standard oil t c pincite the taxpayer argued that it was entitled to deduct as intangible_drilling_and_development_costs idc certain costs that had been capitalized when originally incurred prior to the years at issue the taxpayer had elected to deduct as current expenses all idc in accordance with sec_263 and sec_1_612-4 however the taxpayer did not classify certain costs incurred in the first_phase of the construction of its offshore platforms as idc later it determined these costs qualified as idc and thus were deductible in the year in which they were incurred because the change in characterization affected the timing of a deduction the service argued that the change in the treatment of the costs was a change in the treatment of a material_item the court disagreed the court considered the fact that the exercise of an election to deduct idc made mandatory the deduction of all idc thus assuming the disputed costs qualified as idc the taxpayer had no choice but to deduct them accordingly the court viewed the change in practice as a correction of internal inconsistencies and akin to a correction of a mathematical error id pincite in reaching its conclusions the court gave consideration to the fact that the taxpayer’s right to deduct some idc in the years in dispute was not challenged thus the change proposed by the taxpayer affected the amount of the deduction rather than the timing similarly to standard oil the proposed change to taxpayer’s valuation of core_deposits appears to have more of an effect on the amount of the deductions to which taxpayer may be entitled than it has on the timing of the deductions moreover the service cannot rely on sec_1_446-1 which provides specifically that a change in an overall plan or system of identifying or valuing items in inventory is a change in method_of_accounting thus the service’s ability to impose adjustments under sec_481 relate to the valuation of core_deposits or to the identification of core_deposits may be limited deborah a butler assistant chief_counsel field service gerald m horan s by gerald m horan senior technician reviewer income_tax accounting branch field service division
